Citation Nr: 0421433	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  01-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.

3.  Entitlement to an effective date earlier than December 5, 
1996, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973 and from February 1978 to March 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 2000 and October 2002 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 2000 rating 
decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
evaluation, effective December 5, 1996.  In the October 2002 
rating decision, the RO granted a 50 percent evaluation for 
post-traumatic stress disorder, effective December 5, 1996, 
and denied a total rating for compensation based upon 
individual unemployability.

The issue of entitlement to an effective date earlier than 
December 5, 1996, for the grant of service connection for 
post-traumatic stress disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by 
difficulty sleeping, lack of interest in pleasurable 
activities, tendency to isolate from others, avoidance of 
crowds, and significant social, industrial, and emotional 
impairment.

2.  The veteran's service-connected disabilities are rated 50 
percent combined and, when evaluated in association with his 
educational attainment and occupational experience, are not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 
(2003).

2.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of the April 2001, April 
2002, February 2004, and April 2004 letters and by the 
discussions in the December 2000 statement of the case and 
the October 2002 supplemental statement of the case.  

As to the claim for an increased evaluation for post-
traumatic stress disorder, in the four letters sent to the 
veteran, he was informed that the evidence necessary to 
substantiate the claim for an increased evaluation for post-
traumatic stress disorder would be evidence showing that his 
disability had worsened.  In the December 2000 statement of 
the case (at which time, the service-connected disability was 
evaluated as 30 percent disabling), the RO provided the 
veteran with the criteria for the 50 percent, 70 percent, and 
100 percent evaluations.  Thus, the veteran was informed that 
the evidence needed to substantiate an evaluation in excess 
of 30 percent would be evidence showing that his 
symptomatology met that which was shown under the 70 percent 
and 100 percent evaluations.  In the October 2002 
supplemental statement of the case, the Decision Review 
Officer provided the veteran with the criteria for the 
70 percent evaluation for post-traumatic stress disorder and 
explained that the preponderance of the evidence was against 
a finding that the veteran was 70 percent disabling.  Thus, 
the veteran was informed that the evidence needed to 
substantiate an evaluation in excess of 50 percent would be 
evidence showing that his symptomatology met the criteria 
under the 70 percent or 100 percent evaluations.  

As to the claim for entitlement to a total rating for 
compensation based upon individual unemployability, in the 
April 2004 letter, the RO stated that in order to receive a 
100 percent evaluation based upon individual unemployability, 
the evidence would need to show that the veteran was unable 
to secure and follow a substantially gainful occupation 
solely due to the service-connected disabilities, and that 
one disability must be ratable at 60 percent or more or that 
the veteran must have two or more service-connected 
disabilities, with one of them being at least 40 percent or 
more and sufficient additional disability to bring the 
combined evaluation to 70 percent or more.  The RO had 
provided the veteran with this criteria in the October 2002 
supplemental statement of the case and stated its reasons and 
bases as to why the veteran did not warrant entitlement to 
individual unemployability.  The RO also noted that the 
veteran did not meet the schedular criteria for individual 
unemployability.

Based on the above facts, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA must inform the veteran in the same document of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the February 2004 and April 2004 letters, the 
RO laid out the responsibilities in the most direct manner.  
In both letters, it stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  The Board notes that the April 2004 
letter addressed both the evidence necessary to substantiate 
all the claims and informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  During this appeal, the veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  He has submitted two 
opinions from a private psychologist.  In connection with his 
claims, the RO has had the veteran examined on two occasions.  
Following the issuance of the April 2004 VCAA letter, the 
veteran submitted a statement, indicating that he had no 
additional evidence to submit in connection with this appeal.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the rating decisions which are currently 
on appeal were issued in May 2000 and October 2002.  Only 
after the rating action was promulgated did the AOJ, in the 
April 2001, February 2004, and April 2004 letters provide 
notice to the claimant.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notices 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001, 
February 2004, and April 2004 was not given prior to the AOJ 
adjudication currently on appeal, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In each letter, the RO provided 
the veteran with 60 days to submit additional evidence.  As 
stated above, following the April 2004 letter, the veteran 
submitted a statement, indicating that he had no additional 
evidence to submit.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case, the April 
2004 letter informed the veteran, "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  Thus, the Board finds that in this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision
A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003), which 
addresses post-traumatic stress disorder, the criteria and 
evaluations are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 50 percent.  In November 
1994, the veteran reported that since being on lithium, his 
mood swings had become more stable.  He complained of 
persistent insomnia and having a short temper.  He described 
wanting to isolate himself and withdrawing from society.  The 
examiner stated the veteran was sullen, depressed, and flat.  
He was oriented times four and could recall two out of three 
objects.  The examiner stated the veteran presented an 
organized mindset with goal-directed and goal-reaching 
thinking.  He added there was no inappropriate or bizarre 
behavior and that judgment and insight were limited.  The 
examiner stated that it appeared that the veteran had a 
formal occupational functioning impairment, but that he may 
function well as a stay-at-home parent.  He also stated the 
veteran had a social functioning impairment.  The examiner 
entered a Global Assessment of Functioning (GAF) score of 50.

In July 1998, the veteran reported that he had few friends 
but that his marriage was good and that he felt loving 
towards his wife and two children.  He stated that he was 
involved in his children's lives by coaching sports.  The 
veteran stated he had trouble sleeping and would get up in 
the middle of the night and sharpen knives.  The examiner 
stated that the veteran was alert and oriented times four.  
Short-term memory was good, and long-term memory was 
superficially intact.  The veteran denied hallucinations and 
did not appear to have a formal thought disorder.  Affect was 
slightly constricted and mood was somewhat dysphoric.  The 
veteran denied any suicidal ideation.  The examiner entered a 
GAF score of 60, stating that the veteran had moderate 
symptoms and few friends.  

In January 2002, a private psychologist stated that the 
veteran showed indications of severe post-traumatic stress 
disorder in that he completely isolated himself and would 
rarely leave his house.  She stated the veteran slept with a 
shotgun underneath his bed and that he had chronic sleep 
problems.  The psychologist stated that the veteran was no 
longer coaching his sons's sports teams because he had 
difficulty getting along with others.  The veteran reported 
flashbacks and being easily startled by loud noises.  The 
psychologist entered a GAF score of 40 and described the 
veteran as being unable to work, socially isolated, and being 
unable to do any of his past interests.  

In May 2002, the VA examiner stated that the veteran had been 
married to his second wife for 18 years and had two sons.  He 
stated he limited his affection to those closest to him.  The 
veteran reported having a couple of friends, but that he 
generally kept to himself.  He stated he had chronic insomnia 
and had flashbacks of Vietnam.  The examiner stated the 
veteran's speech was organized and that he denied any current 
suicidal ideation or homicidal thoughts.  He had full range 
of affect during the interview, but maintained a level of 
irritability throughout the interview.  He found no 
impairment in reality testing.  The examiner assigned a GAF 
score of 55, stating that the veteran exhibited significant 
symptoms in social and occupational functioning.

At the February 2002 RO hearing, the veteran testified that 
he used to coach his sons's sports teams but then had to stop 
because he was losing his cool and people had complained 
about it.  He stated that this stopped in 1998 or 1999.  In 
November 2002, the private psychologist stated that the 
veteran had mild limitations in daily living, marked 
limitations in social functioning, and moderate limitations 
in concentration, persistence, and pace.  

The Board finds that the above-described symptoms are 
indicative of no more than a 50 percent evaluation.  In 
considering the specific criteria, the veteran has difficulty 
in establishing and maintaining effective work and social 
relationships.  There has been no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  The veteran does not 
report panic attacks, but has disturbances in motivation and 
mood, which meet the symptoms described under the 50 percent 
evaluation.  

This determination is also supported by professionals's 
assignment of GAF scores of 50, 55, and 60.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 50 (which falls into the range of 41-50) is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  The Board finds 
that these GAF scores establish that the veteran's post-
traumatic stress disorder is no more than 50 percent 
disabling.

The Board is aware of the GAF score of 40 assigned by the 
private psychologist, which is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  The Board finds that the GAF scores 
of 50, 55, and 60 outweigh the GAF score of 40.  
Specifically, no professional has stated that the veteran had 
any impairment in reality testing or communication-even the 
private psychologist who assigned the GAF score of 40.  In 
her January 2002 letter, she noted that the veteran had 
stopped coaching his sons's sports games because he was 
having difficulty with rage, and he was aware that such anger 
was inappropriate.  Thus, the veteran recognized that he had 
problems with rage and stopped coaching, which is indicative 
of someone who clearly is aware of his surroundings and what 
was best for him and for his children.  Nowhere in that 
document did the psychologist provide samples of behavior 
exhibited by the veteran that would have resulted in the 
assignment of the GAF score of 40.  Additionally, based on 
what the veteran reported to her about his decisions to 
discontinue coaching and receiving treatment for his post-
traumatic stress disorder, his communication was relevant to 
the issue at hand.  

Further, in the July 1998 and May 2002 VA psychiatric 
evaluation reports, both examiners provided rationales in 
their assignments of GAF scores of 60 and 55.  In the July 
1998 psychiatric evaluation report, the examiner stated that 
the veteran was alert and oriented times four.  He did not 
endorse hallucinations and did not appear to have a formal 
thought disorder.  The examiner stated that the assignment of 
the GAF score of 60 was indicative of moderate symptoms 
related to the service-connected post-traumatic stress 
disorder.  In the May 2002 psychiatric evaluation report, the 
examiner stated that the veteran's speech was organized.  She 
stated that she assigned the GAF score of 55 because the 
veteran exhibited significant symptoms in social and 
occupational functioning and because his symptoms were "a 
little worse" than those described in July 1998.  She added 
that there was "no noted impairment in reality testing."  
In the January 2002 statement, the private psychologist 
assigned the GAF score of 40 without providing her bases for 
that score.  The private psychologist's assignment of the GAF 
score of 40 is outweighed by the detailed findings made by VA 
professionals and the veteran's statements and testimony.  
For these reasons, the Board has given more probative to the 
GAF scores assigned by the VA medical professionals than to 
that assigned by the private psychologist.  

In sum, there is a conflict in the evidence with respect to 
the GAF scores assigned during the appeal period.  The Board 
has specifically considered the GAF score and the mental 
status examination resulting in the score.  The Board again 
notes that the actual psychiatric manifestations described in 
the reports have not significantly changed.  Rather, it 
appears that it is the skill of the professional in reaching 
the score that is different.  Based upon the moderate to 
serious impairment described in each report, the Board 
concludes that the more probative evidence consists of the 
actual findings made in the examination reports and in the 
private psychologist's letters, opposed to a cursory 
assignment of a GAF score of 40.

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that the preponderance of the evidence is against 
such finding.  The veteran does not meet the criteria under 
the 70 percent evaluation or the 100 percent evaluation.  In 
considering the criteria under the 70 percent evaluation, the 
veteran has consistently denied suicidal ideation.  He 
reported a one-time suicidal feeling decades prior, but none 
during the appeal period.  There is no evidence of 
obsessional rituals which interfere with routine activities.  
The veteran's speech has not been described as illogical.  In 
fact, as stated above, the veteran's speech is described as 
logical and goal directed.  Additionally, neither the veteran 
nor any examiner has described the veteran having near 
continuous or constant depression affecting the ability to 
function independently, appropriately, or effectively or that 
the veteran has symptoms that even remotely reach this level 
of severity.  The veteran has not reported having unprovoked 
violent attacks.  There is no evidence of spatial 
disorientation.  The veteran has been described as oriented 
times four.

As to the inability to establish and maintain effective 
relationships, the Board notes that the veteran has been 
married to his current wife for approximately 20 years and 
has two children.  He has described having feelings of 
affection towards his family.  In the January 2002 statement 
from the private psychologist, she noted that the veteran's 
"affection for his children is the most important thing in 
his life."  This shows the veteran's devotion to having 
effective relationships with his wife and sons.  He has also 
stated that he has some friends, but they are minimal.  This 
is evidence against a finding of "total" social impairment.  
The Board is aware that the veteran is not social otherwise, 
but the 50 percent evaluation contemplates difficulty in 
establishing and maintaining social relationships.  

As to consideration of the 100 percent evaluation, the 
veteran does not meet almost all of the criteria of the 
100 percent evaluation.  For example, there is no evidence of 
any gross impairment in thought processes.  As stated above, 
examiners have consistently described the veteran's thought 
processes as logical and goal directed.  The veteran has 
denied hallucinations on a constant basis.  There has been no 
evidence of grossly inappropriate behavior, even based upon 
the veteran's report of his own behavior.  No professional 
has reported that the veteran cannot maintain personal 
hygiene.  The veteran has complained of short-term memory 
loss but has not indicated the level of memory loss that 
would fall within the 100 percent evaluation.  Also, no 
examiner (or the veteran) has stated that he is a danger to 
himself or others.  The veteran has been sober for 10 years, 
which shows that the veteran is, to a significant degree, in 
control of his actions.

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 30 percent 
evaluation that was initially assigned, he was correct, and 
the RO granted a 50 percent evaluation in the October 2002 
rating decision.  To the extent that the veteran has asserted 
that he warrants more than a 50 percent evaluation, the Board 
finds that the preponderance of the evidence does not support 
his contentions, for all the reasons stated above.  The Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
initial evaluation in excess of 50 percent for post-traumatic 
stress disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

B.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disability of post-traumatic stress disorder.  

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2003).  Total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2003).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a) (2003), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2003); see 38 C.F.R. § 
4.19 (2003) (stating that age may not be a factor in 
evaluating service-connected disability or unemployability).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection is in effect for post-traumatic stress 
disorder, which is 50 percent disabling, and postoperative 
residuals of a right elbow injury, which is noncompensably 
disabling.  Thus, the veteran does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a) and he has no legal merit to 
the claim based upon the schedular requirements.  
Nonetheless, he may be entitled to a total rating for 
compensation based upon individual unemployability based on 
extraschedular considerations under 38 C.F.R. 4.16(b).  

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003) is in order.  The RO addressed this issue in the 
October 2002 supplemental statement of the case.  The 
Schedule for Rating Disabilities will be used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected 
disabilities are not exceptional nor unusual such as to 
preclude the use of the regular rating criteria.  

The Board is aware that the veteran has asserted that he 
cannot work due to his post-traumatic stress disorder.  In 
July 1998 and May 2002 VA psychiatric evaluation reports, the 
examiners assigned GAF scores of 55 and 60, which contemplate 
moderate symptoms related to the service-connected post-
traumatic stress disorder.  Neither of those GAF scores 
contemplate the inability to work.  A private psychologist 
has asserted that the veteran is unable to work due to post-
traumatic stress disorder and assigned a GAF score of 40.  
However, the Board finds that the VA evaluation reports 
outweigh the finding made by the private psychologist in her 
January 2002 and November 2002 letters, wherein she asserts 
that the veteran cannot work due to his post-traumatic stress 
disorder.  It must be noted that at the time of the January 
1994 evaluation, the veteran stated he had stopped his 
business with baseball cards because it was not making enough 
money, as opposed to it being due to his post-traumatic 
stress disorder symptoms.  That statement was made prior to 
the veteran filing a claim for a total rating for 
compensation based upon individual unemployability, and thus 
the Board finds that such statement made by the veteran is 
far more credible than the statements he now makes in 
connection with a claim for individual unemployability.  

The Schedule contemplates the average impairment in earning 
capacity in civil occupations resulting from disability, and 
this does not mean that only one civil occupation is 
considered.  The veteran has stated that he cannot work for 
someone because of his post-traumatic stress disorder 
symptoms and has implied that he can work, as long as he 
works by himself.  Thus, while his service-connected post-
traumatic stress disorder would prevent him from doing a 
civil occupation that requires working with others, it does 
not prevent him from doing a civil occupation that allows him 
to work alone.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
post-traumatic stress disorder has have rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.

REMAND

The Board finds that a remand is necessary regarding the 
claim for entitlement to an effective date earlier than 
December 5, 1996, for the grant of service connection for 
post-traumatic stress disorder.  The basis for this is that 
there is missing information which could provide the veteran 
with an earlier effective date for the grant of service 
connection for post-traumatic stress disorder.  For example, 
it is unclear why the veteran's DD Form 214 was amended to 
include his receipt of a Combat Action Badge.  If the 
correction was based upon lost records, it could provide the 
veteran with an effective date earlier than December 5, 1996.  
See 38 C.F.R. § 3.156(c) (2003).  Additionally, the veteran's 
service personnel records are not in the claims file and 
could possibly show that the veteran had been awarded a 
Combat Action Badge.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Write to the proper military service 
and ascertain the date of the veteran's 
application and the basis for the 
correction of his military records.  
Additionally, a request for the records 
relied upon in issuing the DD Form 215 
should be made and, if received, 
associated with the claims file.

2.  Obtain the veteran's service 
personnel records and associate them with 
the claims file.

3.  Readjudicate the claim for 
entitlement to an effective date earlier 
than December 5, 1996, for the grant of 
service connection for post-traumatic 
stress disorder.

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



